Citation Nr: 1014347	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1965 until June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

In August 2007, the Veteran requested a video hearing, which 
was conducted in February 2010 before the undersigned.  A 
transcript of the hearing has been associated with the claim 
file.  

FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left 
ankle is principally manifested by complaints of pain, 
weakness, and stiffness; there is objective evidence of 
fibrous union of the left ankle joint, with instability and 
limitation of dorsiflexion at 15 degrees.


CONCLUSION OF LAW

The criteria have been met for a 40 percent disability rating 
for service connected residuals of a left ankle fracture.  38 
U.S.C.A. § 1155 (West Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a VCAA letter in March 2006 
[month/year] that provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a subsequent May 2007 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  This 
notice was followed by a readjudication of the claim in July 
2007, curing any timing deficiency.  Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record, including testimony provided at a 
February 2010 before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran is claiming entitlement to an increased 
evaluation for service connected residuals of a left ankle 
fracture.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. § 
5110(b)(2).  Reasonable doubt as to the degree of disability 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Again, the Veteran seeks a disability rating in excess of 20 
percent for his service- connected residuals of a left ankle 
fracture.  The RO rated the Veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5271 (2009). 

Under DC 5271, limited motion of the ankle, a 20 percent 
evaluation is the maximum award available for marked 
limitation of motion of an ankle joint.  Thus, the Board has 
considered whether an increased rating is warranted under 
alternate diagnostic codes.

In order to warrant the assignment of a 30 percent disability 
evaluation under DC 5270, for ankylosis of the ankle, the 
Veteran's left ankle would have to be ankylosed in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  For a 40 percent rating, 
the Veteran must have ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

The Veteran had a VA examination in September 2007.  At that 
time, he reported that the pain in his left ankle has 
worsened and that he had developed stiffness, swelling and 
pain in the morning.  He indicated that the left ankle pain 
was constant even at rest and gets worsened with prolonged 
standing, walking, and weight-bearing.  The Veteran also 
stated that he now used a cane when there were flare-ups of 
his left ankle symptoms.  Moreover, he reported that his left 
ankle problem interfered with his job as an auto mechanic, 
and that he had called in sick 5 or 6 times in the past year 
due to the left ankle.  Additionally, he was delegated to 
moving cars due to his inability stand for prolonged periods.  
The Veteran reported that ambulating relieves his foot pain, 
as well as elevating it, naprosyn, icing and warm soaks.

On physical examination, the examiner noted plantar flexion 
of 15 degrees with pain and stiffness starting at 10 degrees, 
ending at 25 degrees and dorsiflexion of 15 degrees with pain 
and stiffness starting at 10 degrees, ending at 20 degrees.  
The Veteran had 1+ crepitus with range of motion of his left 
ankle.  He has a 4/5 motor reflex and 1/4 sensory reflex of 
his left ankle.  The Veteran had good peripheral resistance, 
push and pull, but grimaces in pain with flexion and 
extension.  Mild instability was also noted with repetitive 
range of motion tests.  The Veteran complained of increasing 
pain by third repetitive motion of his left ankle.  No active 
swelling or effusion noted, but there was pain with 
palpitation on both of his plantar and proximal areas of his 
feet and also pain on the heel area with flexion of his left 
toe.  

The examiner reported that lateral, oblique, and stress views 
showed deformity of the medial malleolus, which consisted of 
a detached fragment of bone about 1.5 cm in diameter.  This 
had healed by fibrous union.  It was noted that its 
appearance of was unchanged since the last study in October 
2005.  There was no indication of ligamentous injury on the 
basis of the stress film.  A calcaneal spur was present.  
Also at this time, the examiner diagnosed the Veteran with 
residuals of moderate left ankle pain secondary to service 
connected left ankle fracture with arthritic changes.

At his February 2010 hearing the Veteran indicated weakness 
and pain in his left ankle and wears an ankle brace.  He 
indicated that he retired in June 2008, but could not do much 
because walking for long periods of time caused pain.

As noted previously, to be entitled to a 30 percent rating 
under DC 5070, the Veteran's ankle would have to be ankylosed 
in dorsiflexion between 0 degrees and 10 degrees.  To achieve 
a 40 percent rating, the Veteran must have ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  

In this case, the Veteran's ankle motion is limited at 15 
degrees dorsiflexion, which is more than 10 degrees; given 
the evidence of fibrous union, the Board finds that his 
disability picture is most nearly approximated by a 40 
percent rating under DC 5070, for ankylosis of the ankle.  
This 40 percent rating is also appropriate as it accounts for 
the Veteran's documented pain, weakness, stiffness and loss 
of motion.  

The Board acknowledges the likelihood that the fibrous union 
and loss of range of motion existed prior to the VA 
examination in September 2007.  Therefore, resolving the 
reasonable doubt in the Veteran's favor, the effective date 
assigned is the date of the Veteran's increased rating claim.  
Accordingly, the Board finds that the overall disability 
picture for the Veteran's left ankle disability more closely 
approximates a 40 percent rating throughout the rating period 
on appeal.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown.  In 
this regard, the Board has appropriately considered the 
impact of the left ankle disability on the Veteran's job as 
an auto mechanic.  However, the Board believes that the 
current rating takes into consideration the impact of the 
left ankle disability upon the Veteran's employment.  The 
Board also notes that the VA examiners in June 2006 and 
September 2007 indicated that the Veteran had no functional 
impairment on walking and standing, and stated that his ankle 
disability only mildly affected his usual daily activities.  
In the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.


ORDER

A 40 percent rating is granted for residuals of a left ankle 
fracture from February 17, 2006, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


